280 So. 2d 17 (1973)
Thomas Dozier SIKES, Appellant,
v.
The STATE of Florida, Appellee.
No. 72-1394.
District Court of Appeal of Florida, Third District.
July 3, 1973.
Jones, Blitstein & Aschenbrenner and Allen L. Jocobi, Miami Beach, for appellant.
Robert L. Shevin, Atty. Gen., and Arnold R. Ginsberg, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
Defendant-appellant was tried before a jury and convicted of possession of burglary tools.
*18 On appeal, appellant contends that the trial court erred in not granting defense counsel's motion for continuance.
It is a general rule that the trial judge is vested with broad discretion in matters of a requested continuance, and by virtue of his closeness and intimacy with the circumstances of the case he will not be reversed on appeal unless there is a clear showing of a palpable abuse of this judicial discretion. Matera v. State, Fla.App. 1969, 218 So. 2d 180. The record on appeal does not show any abuse of this discretion nor does it appear that the defendant was prejudiced by the court's refusal to grant the requested continuance. Therefore, this argument of appellant must fail.
We also have considered appellant's remaining points on appeal and find them to be without merit.
Accordingly, the judgment herein appealed must be and hereby is affirmed.
Affirmed.